Exhibit 10.4
EXECUTION COPY
AMENDED AND RESTATED
U.S. GUARANTEE AGREEMENT
Dated as of June 9, 2008
as amended and restated as of
October 14, 2011
From
THE GUARANTORS NAMED HEREIN
and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
in favor of
THE SECURED PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 

 



--------------------------------------------------------------------------------



 



T A B L E  O F  C O N T E N T S

          Section   Page  
Section 1. Guaranty; Limitation of Liability
    2  
Section 2. Guaranty Absolute
    3  
Section 3. Waivers and Acknowledgments
    4  
Section 4. Subrogation
    5  
Section 5. Payments Free and Clear of Taxes
    5  
Section 6. Representations and Warranties
    5  
Section 7. Amendments, Guaranty Supplements, Etc
    6  
Section 8. Notices, Etc
    6  
Section 9. No Waiver; Remedies
    6  
Section 10. Right of Set-off
    6  
Section 11. Indemnification
    7  
Section 12. Subordination
    7  
Section 13. Continuing Guaranty; Assignments under the Credit Agreement
    8  
Section 14. Execution in Counterparts
    8  
Section 15. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc
    9  
Section 16. Release
    10  
Section 17. Amendment and Restatement
    10  

 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
U.S. GUARANTEE AGREEMENT
AMENDED AND RESTATED U.S. GUARANTEE AGREEMENT dated as of June 9, 2008 and as
amended and restated as of October 14, 2011 (this “Guaranty”) made by United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the Persons listed on
the signature pages hereof under the caption “Guarantors” and the Additional
Guarantors (as defined in Section 7(b)) (Holdings, the Company and such Persons
so listed and the Additional Guarantors being, collectively, the “Guarantors”
and, individually, each a “Guarantor”) in favor of the Secured Parties (as
defined in the Credit Agreement referred to below).
WHEREAS, Holdings and the Company are party to a Credit Agreement, dated as of
June 9, 2008 (as amended, restated, extended, supplemented or otherwise modified
in writing prior to the date hereof, the “Existing Credit Agreement”) with the
other U.S. Subsidiary Borrowers named therein (together with the Company, the
“U.S. Borrowers”), United Rentals of Canada, Inc., a company formed under the
federal laws of Canada (the “Canadian Borrower”), United Rentals Financing
Limited Partnership (the “Specified Loan Borrower”), the other guarantors party
thereto, the lenders from time to time party thereto, and Bank of America, N.A.,
as the Agent;
WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to an amended and
restated Credit Agreement, dated as of October 14, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; capitalized terms used but not defined herein are used
herein as therein defined), among the U.S. Borrowers, the Canadian Borrower, the
Specified Loan Borrower, the other guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as the Agent;
WHEREAS, each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement;
WHEREAS, in connection with the Existing Credit Agreement, each Guarantor (and
certain other guarantors party thereto) entered into a U.S. Guarantee Agreement,
dated as of June 9, 2008 (as amended, restated, extended, supplemented or
otherwise modified in writing prior to the date hereof, the “Existing
Guaranty”);
WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
maintenance and making of Loans and the issuance of Letters of Credit by the
Lenders thereunder, and the provision of certain Bank Products by the Lenders or
their Affiliates from time to time that each Guarantor shall have executed and
delivered this Guaranty;
NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent and the Lenders to amend and restate the Existing Credit Agreement by the
entering into of the Credit Agreement, the Lenders to maintain and make Loans
and to issue Letters of Credit under the Credit Agreement and the Lenders and
their Affiliates to provide Bank Products from time to time, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees that the Existing
Guaranty shall be amended and restated as follows:

 

 



--------------------------------------------------------------------------------



 



Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any earlier date of a required
prepayment by reason of acceleration, demand or otherwise, of all Obligations of
each other Obligor, whether now or hereafter existing (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, Attorney Costs) incurred by the Agent
or any other Secured Party (to the extent provided for in the Credit Agreement)
in enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Obligor to any Secured Party but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligor.
(b) Each Guarantor, and by its acceptance of this Guaranty, the Agent and each
other Secured Party, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law
(as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor (other than Holdings and the Company) under this Guaranty at any time
shall be limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means any proceeding of the
type referred to in Section 10.1(e), (f), (g) or (h) of the Credit Agreement or
Title 11, U.S. Code, or any similar foreign, federal or state law for the relief
of debtors.
(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or the Canadian Guarantee Agreement or any other guaranty, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor (as such term is defined in the Credit Agreement) so as
to maximize the aggregate amount paid to the Secured Parties in respect of the
Guaranteed Obligations.

 

2



--------------------------------------------------------------------------------



 



Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms thereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Obligor, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or any other Obligor or
whether any Borrower or any other Obligor is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto or relating to any other Guaranteed Obligations;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Obligor under or in respect of the Loan Documents or any agreement or
instrument relating thereto or relating to any other Guaranteed Obligations, or
any other amendment or waiver of or any consent to departure from any Loan
Document or any agreement or instrument relating thereto or relating to any
other Guaranteed Obligations, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Obligor or any of its Subsidiaries or otherwise;
(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Obligor or any other
assets of any Obligor or any of its Subsidiaries;
(e) any change, restructuring or termination of the corporate structure or
existence of any Obligor or any of its Subsidiaries;
(f) any failure of any Secured Party to disclose to any Obligor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligor now or hereafter known
to such Secured Party (each Guarantor waiving any duty on the part of the
Secured Parties to disclose such information);
(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or
(h) any assignment for the benefit of any Secured Party or any other marshalling
of assets and liabilities of any Grantor;
(i) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense (other than a defense of
Payment in Full (as defined below)) available to, or a discharge of, any Obligor
or any other guarantor or surety.

 

3



--------------------------------------------------------------------------------



 



This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Obligor or
otherwise, all as though such payment had not been made.
Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Obligor or
any other Person or any Collateral.
(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty until the monetary Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and all
Letters of Credit, all Bank Products, all Commitments and all commitments of any
Lender or any of its Affiliates to provide Bank Products shall have expired or
been terminated (such payment in full and termination being referred to herein
as “Payment in Full”) and each Guarantor acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Obligors, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.
(d) Each Guarantor acknowledges that the Agent may, without notice to or demand
upon such Guarantor and without affecting the liability of such Guarantor under
this Guaranty, foreclose under the U.S. Security Agreement pursuant to
Section 21 thereof by nonjudicial sale, and each Guarantor hereby waives any
defense to the recovery by the Agent and the other Secured Parties against such
Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable law.
(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligor or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

4



--------------------------------------------------------------------------------



 



(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.
Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower, any other Obligor or any other Guarantor (as such term is
defined in the Credit Agreement) that arise from the existence, payment,
performance or enforcement of such Guarantor’s Obligations under or in respect
of this Guaranty or any other Loan Document or any other agreement relating to
any Guaranteed Obligations, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Obligor or any other Guarantor (as such term is defined in
the Credit Agreement) or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Borrower, any other
Obligor or any other Guarantor (as such term is defined in the Credit
Agreement), directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until Payment in Full has occurred. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the date on which Payment in Full has occurred, such amount shall
be received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan Documents
or any other agreement relating to any Guaranteed Obligations, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Secured Party of all or any part of the Guaranteed Obligations, and (ii) Payment
in Full shall occur, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.
Section 5. Payments Free and Clear of Taxes. Any and all payments made by any
Guarantor under or in respect of this Guaranty or any other Loan Document shall
be made, in accordance with Section 5.1 of the Credit Agreement.
Section 6. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:
(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.
(b) Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Obligor on a continuing
basis information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Obligor.

 

5



--------------------------------------------------------------------------------



 



Section 7. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Agent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “U.S. Guarantor” shall also mean
and be a reference to such Additional Guarantor, and (ii) each reference herein
to “this Guaranty”, “hereunder”, “hereof” or words of like import referring to
this Guaranty, and each reference in any other Loan Document to the “U.S.
Guarantee Agreement”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.
Section 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the Borrowers’ Agent at the
Borrowers’ Agent’s address specified in Section 14.8 of the Credit Agreement, if
to any Agent or any Lender, at its address specified in Section 14.8 of the
Credit Agreement, if to any Lender or any of its Affiliates providing Bank
Products, at its address specified in the applicable agreement in respect
thereof to which it is a party, or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
such notices and other communications shall, when mailed, telegraphed,
telecopied or telexed, be effective when deposited in the mails, delivered to
the telegraph company, transmitted by telecopier or confirmed by telex
answerback, respectively. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty or
of any Guaranty Supplement to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.
Section 9. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Section 10. Right of Set-off. Each Guarantor hereby agrees to all terms and
conditions set forth in Section 14.16 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------



 



Section 11. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Secured Parties under this Guaranty or the
Credit Agreement, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, Attorney Costs) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Obligor enforceable against such Obligor in
accordance with their terms.
(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Credit Agreement or the
other Loan Documents, the actual or proposed use of the proceeds of the Loans or
the Letters of Credit, or any of the transactions contemplated thereby;
provided, that the Guarantors shall have no obligation hereunder to any
Indemnified Party to the extent resulting from the gross negligence, bad faith
or willful misconduct of such Indemnified Person.
(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 11 shall survive the Payment in Full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.
Section 12. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Obligor
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 12:
(a) Prohibited Payments, Etc. Except during the continuance of an Event Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Obligor), each Guarantor may receive
payments from any other Obligor on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Obligor), however, unless the Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Obligor, each Guarantor agrees that the
Secured Parties shall be entitled to receive Payment in Full of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.

 

7



--------------------------------------------------------------------------------



 



(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Obligor), each Guarantor shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Secured Parties and deliver such
payments to the Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Obligor), the Agent is authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of each Guarantor, to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and to apply any amounts received thereon
to the Guaranteed Obligations (including any and all Post Petition Interest),
and (ii) to require each Guarantor (A) to collect and enforce, and to submit
claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).
Section 13. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until Payment in Full has occurred, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party herein or otherwise, in each case as and to the
extent provided in Section 12.2 (or, in the case of the Agent, Article XIII) of
the Credit Agreement. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Secured Parties.
Section 14. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier or other electronic communication
shall be effective as delivery of an original executed counterpart of this
Guaranty.

 

8



--------------------------------------------------------------------------------



 



Section 15. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY, EACH OF THE GUARANTORS AND THE AGENT CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE GUARANTORS AND THE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (x) THE
AGENT SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
GUARANTOR OR ANY PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER
SECURITY FOR THE OBLIGATIONS AND (y) EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.
(c) SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK SHALL APPLY TO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS. EACH
GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN
SECTION 14.8 OF THE CREDIT GUARANTY AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE
AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
THE GUARANTORS AND THE AGENT EACH IRREVOCABLY WAIVES THEIR RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE GUARANTORS AND THE AGENT EACH AGREES THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

9



--------------------------------------------------------------------------------



 



Section 16. Release. Each of the parties hereto acknowledges and agrees that
each of InfoManager Inc., United Rentals Realty LLC and Wynne Systems, Inc.
(each, a “Released Guarantor”) is an Immaterial Subsidiary, is no longer
required to be a Guarantor and is hereby released from any and all obligations
as a Guarantor hereunder, including in respect of any obligations arising under
or in connection with the Guaranteed Obligations prior to the date hereof.
Section 17. Amendment and Restatement. On the date hereof, the Existing Guaranty
is hereby amended, restated and superseded in its entirety by this Guaranty. The
parties hereto acknowledge and agree that (i) this Guaranty and the other Loan
Documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Existing Credit Agreement) and the “Guaranteed Obligations” (as
defined in the Existing Guaranty) under the Existing Guaranty or any of the
other Loan Documents; (ii) such “Obligations” and “Guaranteed Obligations” are
in all respects continuing (as amended and restated on the date hereof by this
Guaranty and by the Credit Agreement) and (iii) the agreements set forth under
the Existing Guaranty and the other Loan Documents are in all respects
continuing and in full force and effect and are hereby fully ratified and
affirmed in favor of the Agent for the benefit of the Secured Parties (as
amended and restated on the date hereof). Without limitation of the foregoing,
each Guarantor hereby fully and unconditionally ratifies and affirms this
Guaranty and agrees that the agreements provided hereunder and under the
Existing Guaranty shall from and after the date hereof apply to all Obligations
and Guaranteed Obligations hereunder and under the other Loan Documents.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

            UNITED RENTALS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Senior Vice President and Treasurer       UNITED RENTALS (NORTH AMERICA), INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Senior Vice President and Treasurer       UNITED RENTALS NORTHWEST, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Senior Vice President and Treasurer       UNITED RENTALS FINANCING LIMITED
PARTNERSHIP

By its General Partner, United Rentals of Nova Scotia
(No. 1), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS (DELAWARE), INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer  

 

11



--------------------------------------------------------------------------------



 



         

            UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS OF NOVA SCOTIA

(NO. 1), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS OF NOVA SCOTIA

(NO. 2), ULC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       AGENT:

BANK OF AMERICA, N.A., as Agent       By:   /s/ Cynthia G. Stannard       
Name:   Cynthia G. Stannard        Title:   Senior Vice President   

 

12



--------------------------------------------------------------------------------



 



Solely for purposes of acknowledging Section 16 hereto:

            INFOMANAGER INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       UNITED RENTALS REALTY LLC
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer       WYNNE SYSTEMS, INC.
      By:   /s/ Irene Moshouris       Name:   Irene Moshouris       Title:  
Vice President and Treasurer    

 

13



--------------------------------------------------------------------------------



 



Exhibit A
to the
U.S. Guarantee Agreement
FORM OF GUARANTY SUPPLEMENT
                     __, ____
To: Bank of America, N.A., as Agent
Ladies and Gentlemen:
Reference is made to (i) Credit Agreement, dated as of June 9, 2008 and amended
and restated as of October 14, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among United Rentals, Inc., a Delaware corporation (“Holdings”),
United Rentals (North America), Inc., a Delaware corporation (the “Company”),
the other U.S. Subsidiary Borrowers named therein (together with the Company,
the “U.S. Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated
under the federal laws of the Province of Ontario (the “Canadian Borrower”),
United Rentals Financing Limited Partnership (the “Specified Loan Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as Agent
and (ii) the U.S. Guarantee Agreement referred to in the Credit Agreement (such
U.S. Guarantee Agreement, as in effect on the date hereof and as it may
hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”). The capitalized
terms defined in the Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.
Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any earlier date of a required
prepayment by reason of acceleration, demand or otherwise, of all Obligations of
each other Obligor, whether now or hereafter existing (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, Attorney Costs) incurred by the Agent
or any other Secured Party (to the extent provided for in the Credit Agreement)
in enforcing any rights under this Guaranty Supplement, the Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Obligor to any Secured
Party but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Obligor.

 

 



--------------------------------------------------------------------------------



 



(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty Supplement, the Guaranty and the Obligations
of the undersigned hereunder and thereunder not constitute a fraudulent transfer
or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Agent, the other Secured Parties and the undersigned
hereby irrevocably agree that the Obligations of the undersigned under this
Guaranty Supplement and the Guaranty at any time shall be limited to the maximum
amount as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.
(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty, the Canadian Guarantee Agreement or any other
guaranty, the undersigned will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid in respect of the Obligations.
Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned.
Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Guaranty to the same
extent as each other Guarantor.
Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or other electronic
communication shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement.
Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS GUARANTY SUPPLEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES OF AMERICA LOCATED IN NEW YORK COUNTY, AND BY EXECUTION
AND DELIVERY OF THIS GUARANTY SUPPLEMENT, THE UNDERSIGNED CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.

 

2



--------------------------------------------------------------------------------



 



(B) THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
OR ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND THE UNDERSIGNED HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE UNDERSIGNED AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY SUPPLEMENT OR THE GUARANTY OR ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY SUPPLEMENT, THE
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
(C) THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT, THE GUARANTY OR ANY OF THE OTHER
LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY IN ANY NEW YORK STATE OR
FEDERAL COURT. THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT. THE UNDERSIGNED ACKNOWLEDGES
THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.
(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, THE ADVANCES OR THE ACTIONS OF ANY
SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF. THE UNDERSIGNED AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
UNDERSIGNED AGREES THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY SUPPLEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.
[remainder of the page intentionally left blank]

 

3



--------------------------------------------------------------------------------



 



            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By           Title:   

 

4